Order filed February 13, 2014




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-01133-CV
                                    ____________

       MARHABA PARTNERS LIMITED PARTNERSHIP, Appellant

                                         V.

                     KINDRON HOLDINGS, LLC, Appellee


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-52650

                                        ORDER

      No reporter’s record has been filed in this case. The official court reporter
for the 190th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On December 30, 2013, the
clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’s record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within 30 days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution.



                                        PER CURIAM